SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
1159
CAF 10-01613
PRESENT: PERADOTTO, J.P., CARNI, LINDLEY, SCONIERS, AND GREEN, JJ.


IN THE MATTER OF TRACY WARD,
PETITIONER-APPELLANT,

                     V                            MEMORANDUM AND ORDER

JON WARD, RESPONDENT-RESPONDENT.
(APPEAL NO. 2.)


LOVALLO & WILLIAMS, BUFFALO (TIMOTHY R. LOVALLO OF COUNSEL), FOR
PETITIONER-APPELLANT.

NANCY J. BIZUB, ATTORNEY FOR THE CHILD, BUFFALO, FOR SAMANTHA W.


     Appeal from an order of the Family Court, Erie County (Sharon M.
LoVallo, A.J.), entered July 21, 2010 in a proceeding pursuant to
Family Court Act article 6. The order denied petitioner’s motion to
reopen and reschedule a “mediated conference.”

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same Memorandum as in Matter of Ward v Ward ([appeal No. 1] ___
AD3d ___ [Nov. 18, 2011]).




Entered:   November 18, 2011                    Patricia L. Morgan
                                                Clerk of the Court